Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims1-5, 7-12, 14-18 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

2.	The prior art of record does not disclose or suggest distinct features “memory controller comprises a first content addressable memory (CAM) and second CAM, wherein the first CAM stores write access request, and the second CAM stores read access requests; and responsive to determining that at least one of the first CAM or the second CAM includes an indication of a previous outstanding data access request corresponding to the address associated with the late data access request, identifying a type of data dependency associated with the previous outstanding data access request and performing one or more operations associated with the type of data dependency”, recited in the independent claim 1. The independent claims 8 and 14 recite similar limitations. The dependent claims 2-5, 7, 9-12, 15-18, and 20-21 are allowed by virtue of their dependency from their respected independent claims.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/          Primary Examiner, Art Unit 2135                                                                                                                                                                                              
July 21, 2022